UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6707



DANIEL R. MCCLAIN,

                                              Plaintiff - Appellant,

          versus


T.L. HERR, Office of the Ombudsman; GOVERNOR’S
OFFICE; CARY MCSWAIN; RICHLAND COUNTY, SOUTH
CAROLINA COUNTY COUNCIL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Margaret B. Seymour, District Judge.
(CA-00-760-9-24RB)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel R. McClain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel R. McClain appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint for lack

of standing.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.* See McClain v. Herr, No. CA-00-760-9-24RB (D.S.C.

May 1, 2000).    We deny McClain’s motion to authorize the prepara-

tion of a transcript at government expense.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       To the extent McClain seeks to raise state law claims based
on diversity jurisdiction, we find that even if diversity of citi-
zenship exists, his allegations are too vague and conclusory to
state a claim. See Weller v. Department of Social Servs., 901 F.2d
387, 390-91 (4th Cir. 1990).


                                  2